DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “linear” in regards to the “first linear gear” in claim 2 is used by the claim to mean a gear segment have curve as is shown by “first linear gear” (45) of the sole embodiment of the invention shown in figure 5 having curvature matching curvature of round lid, while the accepted meaning of “linear” according to Merriam-Webster dictionary is “made up of, relating to, or like a line : straight. 2 : involving a single dimension. linear.”. Claim 16 accurately uses the term “first gear” sans “linear”.
The term is indefinite because the specification does not clearly redefine the term while the definition of linear is opposite to curvature as embodied in all figures depicting component 45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2019/0231142) in view of Adelmann (US 1,412,590).

Regarding claim 1, Gill discloses an appliance capable of pressure cooking and air frying, the appliance including a lid (32/37) for selective engagement with a vessel (34/24), the lid comprising: 
an activation member (initiating device of lid fastening components “One or more fastening mechanisms (not shown) may, but need not be used to secure the lid 32 to the housing 22 when the lid 32 is in the closed position. Any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure.” [0049]) that is slidable to move the lid between a pressure cooking position or an air frying position (latch system engaged to withstanding pressure cooking, emphasis added “any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure” [0049] and have a translation of movement to latch).
	Gill is silent regarding a clamp member in mechanical connection with the activation member; 
wherein when the activation member is slid to a pressure cooking position, the clamp member is translated outwardly to engage a lip member of the vessel; and 
wherein when the activation member is slid to an air frying position, the clamp member is translated inwardly to disengage the lip member of the vessel.
However Adelmann (Fig-1-2) teaches a clamp member (24/25) in mechanical connection with the activation member (30, connection via gear system 29/31); 
wherein when the activation member is slid to a pressure cooking position (see figure 2 providing 30 in dash lined movement resulting in 26 latching to lip 15), the clamp member is translated outwardly (see figure 1 and 2 showing 26 being attached to clamp 24/25) to engage a lip member (15) of the vessel and 
wherein when the activation member is slid to an air frying position (the fastening mechanism of primary reference Gill is used to secure pressure cooking lid 32, while air frying lid is placed on the vessel, emphasis added “One or more fastening mechanisms (not shown) may, but need not be used to secure the lid 32 to the housing 22 when the lid 32 is in the closed position. Any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure.” Gill [0049]), the clamp member is translated inwardly to disengage the lip member of the vessel (clamp members move inward to disengage from lip “With the handle 30 swung over to the position shown in dotted lines in Fig. 2 the points of the bolts will be brought within the length of the cover and so the cover will be free to be lifted into or out of the top of the body.” (column 2, lines 55-64)).
	The advantage of a clamp member in mechanical connection with the activation member; 
wherein when the activation member is slid to a pressure cooking position, the clamp member is translated outwardly to engage a lip member of the vessel, wherein when the activation member is slid to an air frying position, the clamp member is translated inwardly to disengage the lip member of the vessel, is to provide a single activation means for translating a double locking mechanism of a lid latching cooking device, “With the handle 30 swung over to the position shown in dotted lines in Fig. 2 the points of the bolts will be brought within the length of the cover and so the cover will be free to be lifted into or out of the top of the body.” (column 2, lines 55-64). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill with Adelmann, by adding to the undisclosed latching means of Gill, the double latching pressure retaining system of Adelmann, to provide single activation means for translating a double locking mechanism of a latching cooking device. 

Regarding claim 3, Gill as modified by Adelmann teaches the lid of claim 1, Gill as already modified by Adelmann teaches wherein the clamp member includes a foot  member (26/27 of Adelmann) that protrudes outwardly from the clamp member and slides under the lip member of the vessel when the activation member is in the pressure cooking position (see translation of 24 in figure 2 providing foot member 26/27 under lip 15).

Regarding claim 4, Gill as modified by Adelmann teaches the lid of claim 1, Gill as already modified by Adelmann teaches wherein the lid includes two clamp members (24 and 25 as modified by Adelmann, see figure 1) that secure the lid to the vessel when the activation member is slid to the pressure cooking position.

Regarding claim 5, the lid of claim 1, Gill further discloses wherein the lid includes a fan (“said fan is disposed within said cooking lid.” [0007]) on an underside of the lid (fan disposed adjacent opening of vessel covered by lid, emphasis added “a fan disposed within said at least one heating element at or above an opening at an upper extent of said housing” [0006]) to carry out the air frying when the activation member is in the air frying position (nature of an activated fan in cooking).

Regarding claim 8, Gill discloses a lid (32/37) and vessel (34/24) for an appliance capable of pressure cooking and air frying, the lid comprising: 
an activation member (initiating device of lid fastening components “One or more fastening mechanisms (not shown) may, but need not be used to secure the lid 32 to the housing 22 when the lid 32 is in the closed position. Any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure.” [0049]
and 
air communication is provided between the vessel and ambient air (nature of air fryer being non-pressurized while adding heat “To create a dry cooking environment, air and moisture are actively exhausted or vented from the cooking enclosure to outside the cooking system 20, thereby maintaining a minimum level of moisture within the container 24.” [0059], additionally a pressure cooking device requires a way to safely release overpressure “The pressure relief valve is configured to automatically open to release air from within the chamber formed between the secondary lid 37 and the container 24 when the pressure therein exceeds a predetermined threshold. Alternatively, or in addition, the pressure relief valve is manually operable to release air from within the chamber formed between the secondary lid 37 and the container 24.” [0050]).
	Gill is silent regarding the activation member is slidable, at least one clamp member in mechanical connection with the activation member, the at least one clamp member selectively engageable with the vessel; 
wherein when the activation member is slid to the first position, the at least one clamp member disengages the lid from the vessel,
wherein when the activation member is slid to the second position, the at least one clamp member engages the lid to the vessel.
However Adelmann (Fig-1-2) teaches the activation member (30) is slidable (see rotational sliding as indicated by arrows around 30 in figure 2), at least one clamp member (24/25) in mechanical connection with the activation member (see figure 2 providing 30 in dash lined movement resulting in 26 latching to lip 15), the at least one clamp member selectively engageable with the vessel (lip 15 of vessel 10); 
wherein when the activation member is slid to the first position, the at least one clamp member disengages the lid from the vessel (26/27 out of lip 15),
wherein when the activation member is slid to the second position, the at least one clamp member engages the lid to the vessel (26/27 within lip 15).
	The advantage of the activation member is slidable, at least one clamp member in mechanical connection with the activation member, the at least one clamp member selectively engageable with the vessel; 
wherein when the activation member is slid to the first position, the at least one clamp member disengages the lid from the vessel,
wherein when the activation member is slid to the second position, the at least one clamp member engages the lid to the vessel, is to provide a single activation means for translating a double locking mechanism of a cooking device “With the handle 30 swung over to the position shown in dotted lines in Fig. 2 the points of the bolts will be brought within the length of the cover and so the cover will be free to be lifted into or out of the top of the body.” (column 2, lines 55-64). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill with Adelmann, by adding to the undisclosed securing means of Gill, the double latching pressure retaining system of Adelmann, to provide single activation means for translating a double locking mechanism of a pressure cooking device. 

Regarding claim 9, Gill as modified by Adelmann teaches the lid of claim 8, Gill as already modified by Adelmann teaches wherein a gear assembly (Adelmanns rack 31 and pinion of 29) mechanically connects the activation member (30) to the at least one clamp member (“With the handle 30 swung over to the position shown in dotted lines in Fig. 2 the points of the bolts will be brought within the length of the cover and so the cover will be free to be lifted into or out of the top of the body.” (Adelmann column 2, lines 55-64)).

Regarding claim 16, Gill discloses a lid (32/37) and vessel (34/24) for an appliance capable of pressure cooking and air frying, the lid comprising: 
an activation member (initiating device of lid fastening components “One or more fastening mechanisms (not shown) may, but need not be used to secure the lid 32 to the housing 22 when the lid 32 is in the closed position. Any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure.” [0049]) that is slidable to place the lid in at least a first position (lid un-latched [0049]) or second position (lid latched [0049]); 
Gill is silent regarding a first gear in mechanical connection with the activation member; 
a clamp member in mechanical connection with the first gear; 
wherein when the activation member is slid to the first position, the clamp member is radially translated inwardly to release the lid from the vessel; and wherein when the activation member is slid to the second position, 
the clamp member is radially translated outwardly to secure the lid to the vessel.
However Adelmann teaches a first gear (gear of pinion 29) in mechanical connection with the activation member (activation member 30, see figure 2); 
a clamp member (24/25) in mechanical connection with the first gear (via rack gears 31, see figure 2 and 3); 
wherein when the activation member is slid to the first position (see rotational sliding arrows of figure 2 indicating movement of activation member 30), the clamp member is radially translated inwardly (rack gears 31 as part of clamp 24/25, see figure 2) to release the lid from the vessel (via connection of 26 to 15, see figure 2); and wherein when the activation member is slid to the second position, the clamp member is radially translated outwardly to secure the lid to the vessel (via connection of 26 to 15, see figure 2).
The advantage of a first gear in mechanical connection with the activation member; 
a clamp member in mechanical connection with the first gear; 
wherein when the activation member is slid to the first position, the clamp member is radially translated inwardly to release the lid from the vessel; and wherein when the activation member is slid to the second position, 
the clamp member is radially translated outwardly to secure the lid to the vessel, is to provide a single activation means for translating a double locking mechanism of a cooking devices lid, “With the handle 30 swung over to the position shown in dotted lines in Fig. 2 the points of the bolts will be brought within the length of the cover and so the cover will be free to be lifted into or out of the top of the body.” (column 2, lines 55-64). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill with Adelmann, by adding to the undisclosed securing means of Gill, the double latching lid retaining system of Adelmann, to provide single activation means for translating a double locking mechanism of a cooking device. 

Regarding claim 17, Gill as modified by Adelmann teaches the lid of claim 16, Gill as already modified by Adelmann teaches wherein the clamp member (24/25 Adelmann) includes a foot (26 Adelmann) member that projects outwardly therefrom (see figure 2 of Adelmann providing foot members 26 to lip member 15 thereby retaining lid 14 to vessel 10) and is engageable with a lip member (15, Adelmann) of the vessel (10, Adelmann).

	Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Adelmann and in further view of Aoyanagi (JP 2012115486A) and Cartigny (US 2005/0166908).

Regarding claim 2, Gill as modified by Adelmann teaches the lid of claim 1, Gill as already modified by Adelmann teaches, a rotary gear (28 Adelmann) and a second linear gear (31 Adelmann) located on the clamp member (24 Adelmann), the second linear gear in mechanical connection with the rotary gear (see figure 2 of Adelmann providing connection of activation member to clamp member).
	Gill as modified by Adelmann is silent regarding wherein the lid includes a first linear gear in mechanical connection with the activation member, and a mechanical connection of the rotary gear to the first linear gear. 
	However Aoyanagi (JP 2012115486A) teaches wherein the lid includes a first gear (15) in mechanical connection with the activation member (4), and a mechanical connection of the rotary gear (5) to the first gear (activation member 14 is provided directly with teeth 15a (akin to applicants “first linear gear”) that engage with rotary gear 5 (akin to applicants “rotary gear”) that drives both linear gears 10 (akin to applicants “second linear gears”) driving clamping means 3 (akin to applicants “clamp member”)).
	The advantage of including an additional gear is to provide mechanical advantage relative to distance of traveled of the locking mechanism (see difference in larger gear size of 15C in ratio to 5 in figure 8) and or transfer mechanical forces from location of activation member to direction of linear clamping means (see figure 8 providing gear connectivity between activation member 14 and clamping means 3 in figure 9).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill as already modified by Adelmann with Aoyanagi, by adding to the lid securing mechanism of Gill, the geared advantage extra gear of Aoyanagi, to provide mechanical advantage relative to distance of traveled of the locking mechanism and or transfer mechanical forces from location of activation member to direction of linear clamping means.
	Gill as modified by Adelmann and Aoyanagi is silent regarding wherein the first gear is a linear gear. 
	However Cartigny teaches (Fig-4) an activation member (6) of a linear gear (18). 
	The advantage of providing an activation member as a liner gear is to provide an ergonomic of push pull sliding function of the activation member (“The main control member 6 is thus reversible and can be actuated by pushing and by pulling,” [0056], “Advantageously, the main control member 6 is an opening pusher suitable for being controlled manually” [0107]). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill as already modified above, additionally with Cartigny, by modifying the rotation activation member of Gill with the linear activation member of Cartigny, to provide an ergonomic of push pull sliding function of the activation member.

Regarding claim 10, Gill as modified by Adelmann teaches the lid of claim 9, Gill as already modified by Adelmann teaches wherein the gear assembly includes and a second linear gear (Adelmann 31) located on the at least one clamp member (Adelmann 24/25), the second linear gear in mechanical connection with the rotary gear (rotary gear of shaft 29, see figure 2 of Adelmann).
Gill as modified by Adelmann is silent regarding a first linear gear in mechanical connection with the activation member, a rotary gear in mechanical connection with the first linear gear. 
However Aoyanagi teaches wherein the lid includes a first gear (15) in mechanical connection with the activation member (4), and a mechanical connection of the rotary gear (5) to the first linear gear (activation member 14 is provided directly with teeth 15a (akin to applicants “first linear gear”) that engage with rotary gear 5 (akin to applicants “rotary gear”) that drives both linear gears 10 (akin to applicants “second linear gears”) driving clamping means 3 (akin to applicants “clamp member”)).
	The advantage of including an additional gear is to provide mechanical advantage relative to distance of traveled of the locking mechanism (see difference in larger gear size of 15C in ratio to 5 in figure 8) and or transfer mechanical forces from location of activation member to direction of linear clamping means (see figure 8 providing gear connectivity between activation member 14 and clamping means 3 in figure 9).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill as already modified by Adelmann with Aoyanagi, by adding to the lid securing mechanism of Gill, the geared advantaging extra gear of Aoyanagi, to provide mechanical advantage relative to distance of travel of the locking mechanism and or transfer mechanical forces from location of activation member to direction of linear clamping means.
	Gill as modified by Adelmann and Aoyanagi is silent regarding wherein the first gear is a linear gear. 
	However Cartigny teaches (Fig-4) an activation member (6) of a linear gear (18). 
	The advantage of providing an activation member as a liner gear is to provide an ergonomic of push pull sliding function of the activation member (“The main control member 6 is thus reversible and can be actuated by pushing and by pulling,” [0056], “Advantageously, the main control member 6 is an opening pusher suitable for being controlled manually” [0107]). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill as already modified above, additionally with Cartigny, by modifying the rotation activation member of Gill with the linear activation member of Cartigny, to provide an ergonomic of push pull sliding function of the activation member.

Regarding claim 11, Gill discloses the lid of claim 10, Gill further discloses wherein the lid includes a fan (“said fan is disposed within said cooking lid.” [0007]) on an underside of the lid (fan disposed adjacent opening of vessel covered by lid, emphasis added “a fan disposed within said at least one heating element at or above an opening at an upper extent of said housing” [0006]) to carry out the air frying when the activation member is in the first position (first position is un-latched, only pressure cooking requires fastening of lid, emphasis added “One or more fastening mechanisms (not shown) may, but need not be used to secure the lid 32 to the housing 22 when the lid 32 is in the closed position. Any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure.” [0049]).

Claims 6, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Adelmann and in further view of Li (CN109662616A).

Regarding claim 6, Gill discloses the lid of claim 5, Gill is silent regarding wherein the lid includes a cap member that is selectively engageable with the underside of the lid to cover the fan when the activation member is in the pressure cooking position.
However Li in modifying Gill teaches (Fig-3) wherein the lid includes a cap member (6) that is selectively engageable with the underside of the lid (see figure 3 having cap 6 at under side of lid 4) to cover the fan (as modifying to lid system (32/37) with lid fan (90) position of primary art Gill, see figures 10 and 11) when the activation member is in the pressure cooking position (pressure cooking requires positioning of cap 6 to form seal for pressure cooking “fryer machine and pressure cooker can be integrated, thus The space for placing different machines is saved, further, since the setting of high-pressure control device is in inner cover, when use pressure cooker When function, inner cover is directly pressed together on liner, so that liner keeps sealing, accelerates the speed of culinary art by high pressure,” (6 paragraphs from bottom)).
The advantage of the lid includes a cap member that is selectively engageable with the underside of the lid to cover the fan/air fryer flow port when the activation member is in the pressure cooking position, is to provide a singular lid for both pressure cooking and air frying functions and provide sealing directional to pressure force of pressure cooking vessel (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill with Li, by modifying the secondary pressure cooker attaching lid of Gill with the single air fryer and pressure cooker lid having pressure oriented seal means thereto of Li, to have a singular vessel latching lid with sealing retainment forces directional to outward pressure force experienced by lid.

Regarding claim 15, Gill discloses the lid of claim 8, Gill further discloses wherein the second position is for pressure cooking (second position is latched, pressure cooking requires fastening of lid, emphasis added “One or more fastening mechanisms (not shown) may, but need not be used to secure the lid 32 to the housing 22 when the lid 32 is in the closed position. Any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure.” [0049]).
Additionally Li provides a single lid of an air fryer that is also capable of pressure cooking (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)).
The advantage of the lid includes a cap member that is selectively engageable with the underside of the lid to cover the fan/air fryer flow port when the activation member is in the pressure cooking position, is to provide a singular lid for both pressure cooking and air frying functions and provide sealing directional to pressure force of pressure cooking vessel (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill with Li, by modifying the secondary pressure cooker attaching lid of Gill with the single air fryer and pressure cooker lid having pressure oriented seal means thereto of Li, to have a singular vessel latching lid with sealing retainment forces directional to outward pressure force experienced by lid.

Regarding claim 19, the lid of claim 16, wherein the first position is for air frying first position is un-latched, only pressure cooking requires fastening of lid, emphasis added “One or more fastening mechanisms (not shown) may, but need not be used to secure the lid 32 to the housing 22 when the lid 32 is in the closed position. Any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure.” [0049]).
Additionally Li provides a single lid of an air fryer that is also capable of pressure cooking (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)).
The advantage of the lid includes a cap member that is selectively engageable with the underside of the lid to cover the fan/air fryer flow port when the activation member is in the pressure cooking position, is to provide a singular lid for both pressure cooking and air frying functions and provide sealing directional to pressure force of pressure cooking vessel (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill with Li, by modifying the secondary pressure cooker attaching lid of Gill with the single air fryer and pressure cooker lid having pressure oriented seal means thereto of Li, to have a singular vessel latching lid with sealing retainment forces directional to outward pressure force experienced by lid.
Regarding claim 20, the lid of claim 16, wherein the second position is for pressure cooking (second position is latched, pressure cooking requires fastening of lid, emphasis added “One or more fastening mechanisms (not shown) may, but need not be used to secure the lid 32 to the housing 22 when the lid 32 is in the closed position. Any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure.” [0049]).
Additionally Li provides a single lid of an air fryer that is also capable of pressure cooking (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)).
The advantage of the lid includes a cap member that is selectively engageable with the underside of the lid to cover the fan/air fryer flow port when the activation member is in the pressure cooking position, is to provide a singular lid for both pressure cooking and air frying functions and provide sealing directional to pressure force of pressure cooking vessel (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill with Li, by modifying the secondary pressure cooker attaching lid of Gill with the single air fryer and pressure cooker lid having pressure oriented seal means thereto of Li, to have a singular vessel latching lid with sealing retainment forces directional to outward pressure force experienced by lid.

Claims 7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Adelmann and in further view of Cartigny.

Regarding claim 7, Gill as modified by Adelmann teaches the lid of claim 1, Gill as already modified by Adelmann teaches wherein the activation member is a slider member (Adelmann provides sliding component 30, connection via gear system 29/31, see figure 1 having arrows indicating rotational sliding movement of 30).
Additionally Cartigny teaches (Fig-4) an activation member (6) of a linear gear (18). 
	The advantage of providing an activation member as a liner gear is to provide an ergonomic of push pull sliding function of the activation member (“The main control member 6 is thus reversible and can be actuated by pushing and by pulling,” [0056], “Advantageously, the main control member 6 is an opening pusher suitable for being controlled manually” [0107]). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill as already modified above, additionally with Cartigny, by modifying the rotation activation member of Gill with the linear activation member of Cartigny, to provide an ergonomic of push pull sliding function of the activation member.

Regarding claim 13, the lid of claim 8, wherein the activation member is a slider member (Adelmann provides sliding component 30, connection via gear system 29/31, see figure 1 having arrows indicating rotational sliding movement of 30).
Additionally Cartigny teaches (Fig-4) an activation member (6) of a linear gear (18). 
	The advantage of providing an activation member as a liner gear is to provide an ergonomic of push pull sliding function of the activation member (“The main control member 6 is thus reversible and can be actuated by pushing and by pulling,” [0056], “Advantageously, the main control member 6 is an opening pusher suitable for being controlled manually” [0107]). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill as already modified above, additionally with Cartigny, by modifying the rotation activation member of Gill with the linear activation member of Cartigny, to provide an ergonomic of push pull sliding function of the activation member.

Regarding claim 18, Gill as modified by Adelmann teaches the lid of claim 16, Gill as already modified by Adelmann teaches wherein the activation member is a slider member (Adelmann provides sliding component 30, connection via gear system 29/31, see figure 1 having arrows indicating rotational sliding movement of 30).
Additionally Cartigny teaches (Fig-4) an activation member (6) of a linear gear (18). 
	The advantage of providing an activation member as a liner gear is to provide an ergonomic of push pull sliding function of the activation member (“The main control member 6 is thus reversible and can be actuated by pushing and by pulling,” [0056], “Advantageously, the main control member 6 is an opening pusher suitable for being controlled manually” [0107]). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill as already modified above, additionally with Cartigny, by modifying the rotation activation member of Gill with the linear activation member of Cartigny, to provide an ergonomic of push pull sliding function of the activation member.
.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Adelmann, Aoyanagi and Cartigny and in further view of Li.

Regarding claim 12, Gill discloses the lid of claim 11, Gill is silent regarding wherein the lid includes a cap member that is selectively engageable with the underside of the lid to cover the fan when the activation member is in the second position.
However Li in modifying Gill teaches (Fig-3) wherein the lid includes a cap member (6) that is selectively engageable with the underside of the lid (see figure 3 having cap 6 at under side of lid 4) to cover the fan (as modifying to lid (32/37) fan (90) position of primary art Gill, see figures 10 and 11) when the activation member is in the pressure cooking position (pressure cooking requires placement of cap 6 to form seal for pressure cooking “fryer machine and pressure cooker can be integrated, thus The space for placing different machines is saved, further, since the setting of high-pressure control device is in inner cover, when use pressure cooker When function, inner cover is directly pressed together on liner, so that liner keeps sealing, accelerates the speed of culinary art by high pressure,” (6 paragraphs from bottom)).
The advantage of the lid includes a cap member that is selectively engageable with the underside of the lid to cover the fan when the activation member is in the pressure cooking position, is to provide a singular lid for both pressure cooking and air frying functions and provide sealing directional to pressure force of vessel (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill with Li, by modifying the secondary cooker attaching lid of Gill with the air fryer lid attaching seal of Li, to have a singular vessel latching lid with sealing directional to pressure force of vessel.

Regarding claim 14, Gill discloses the lid of claim 8, Gill further discloses wherein the first position is for air frying (first position is un-latched, only pressure cooking requires fastening of lid, emphasis added “One or more fastening mechanisms (not shown) may, but need not be used to secure the lid 32 to the housing 22 when the lid 32 is in the closed position. Any suitable type of fastening mechanism capable of withstanding the heat associated with the cooking system 20 is considered within the scope of the disclosure.” [0049]).
Additionally Li provides a single lid of an air fryer that is also capable of pressure cooking (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)).
The advantage of a single lid for air frying and pressure cooking, is to provide a singular lid for both pressure cooking and air frying functions and provide sealing directional to pressure force of vessel (“inner cover is directly pressed together on liner, so that liner keeps sealing” (16 paragraphs from bottom)). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Gill with Li, by modifying the secondary pressure cooker attaching lid of Gill with the single air fryer and pressure cooker lid having pressure oriented seal means thereto of Li, to have a singular vessel latching lid with sealing retainment forces directional to outward pressure force experienced by lid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761